Citation Nr: 9900019	
Decision Date: 01/04/99    Archive Date: 01/12/99

DOCKET NO.  94-21 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, secondary to bilateral pes planus with fasciitis of 
the right foot.

2.  Entitlement to an increased evaluation for bilateral pes 
planus with fasciitis of the right foot, currently evaluated 
as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active military service from July 1950 to 
December 1953.  He has been represented throughout his appeal 
by the Disabled American Veterans.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In this rating decision, the RO 
granted service connection for bilateral pes planus with 
plantar fasciitis of the right foot, and assigned a 10 
percent disability effective February 3, 1989.  The notice of 
disagreement with the assignment of a 10 percent disability 
evaluation for bilateral pes planus with plantar fasciitis of 
the right foot was received in June 1992.  A statement of the 
case was issued in June 1992.  The veteran's substantive 
appeal was received in July 1992.  A July 1993 rating 
decision confirmed the 10 percent evaluation assigned for the 
veterans bilateral pes planus with plantar fasciitis of the 
right foot.  A supplemental statement of the case was issued 
in July 1993.  

In a January 1994 rating decision, the RO denied the 
veterans claim of entitlement to service connection for a 
bilateral knee disability, secondary to service-connected 
bilateral pes planus with plantar fasciitis of the right 
foot.  A notice of disagreement with that determination was 
received in March 1994.  A statement of the case was issued 
to the veteran in May 1994.  A substantive appeal was 
received in May 1994.  The appeal was received at the Board 
in May 1994.  

In July 1996, the Board remanded the case to the RO for 
further development.  In September 1997, the Board again 
remanded the case to the RO for still further development.  
In a December 1997 rating decision, the RO granted service 
connection for osteoarthritis of the left knee as secondary 
to bilateral pes planus with plantar fasciitis of the right 
foot, and assigned a non-compensable rating.  A supplemental 
statement of the case, concerning the denial of service 
connection for a right knee disability as well as the issue 
of entitlement to an increased rating for service-connected 
bilateral pes planus, with plantar fasciitis of the right 
foot was issued in December 1997.  

As noted above, in a December 1997 rating decision, the RO 
adjudicated the issue of entitlement to service connection 
for a bilateral knee disability as secondary to the veteran's 
service-connected bilateral pes planus with plantar fasciitis 
of the right foot, and granted service connection for 
osteoarthritis of the left knee as secondary to bilateral pes 
planus with plantar fasciitis of the right foot.  However, 
while a notice of disagreement with respect to the percentage 
of the assigned rating was received in January 1998, and a 
statement of the case issued in April 1998, a substantive 
appeal was not received.  Even though the veterans appeal on 
the issues which are in appellate status was transferred to 
the Board before the expiration of time within which the 
veteran was able to perfect his appeal as to the issue of 
entitlement to an increased rating for osteoarthritis of the 
left knee as secondary to bilateral pes planus with plantar 
fasciitis of the right foot, the veteran had the opportunity 
to perfect his appeal by submitting a substantive appeal.  
However, since the veteran did not submit a substantive 
appeal, that issue is not in appellate status and before the 
Board at this time.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that service connection is warranted for 
a right knee disability which developed as a result his 
service-connected bilateral pes planus with plantar fasciitis 
of the right foot.  The veteran maintains that his gait 
problems and weakness of his arches caused him to experience 
pain and buckling of the both knees.  Therefore, it is argued 
that service connection for a right knee disability is 
warranted pursuant to 38 C.F.R. § 3.310(a).  The veteran also 
contends that his service-connected bilateral pes planus with 
plantar fasciitis of the right foot is more severe than is 
reflected by the 10 percent rating currently assigned.  The 
veteran maintains that he has problems with pain and swelling 
in both feet.  The veteran indicates that he often wakes up 
at night as a result of cramps in his feet.  He also 
indicates that he has difficulty standing or walking for long 
periods.  Therefore, it is argued that an increased rating is 
warranted.  It is requested that the veteran be accorded the 
benefit of the doubt.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence supports the veterans claim for entitlement to 
service connection for a right knee disability, currently 
diagnosed as mild degenerative arthritis.  Further, it is the 
decision of the Board that the preponderance of the evidence 
is against the claim for an increased rating for bilateral 
pes planus with fasciitis of the right foot.  


FINDINGS OF FACT

1.  The veterans service-connected bilateral foot disability 
aggravates the veterans a right knee disability, currently 
diagnosed as mild degenerative arthritis.  

2.  The veteran is service connected for bilateral pes planus 
with fasciitis of the right foot which requires the use of 
arch supports and he complains of pain on manipulation and 
use of the feet; his bilateral foot disability is objectively 
manifested by flattening of the longitudinal arches 
bilaterally, but there is no swelling, evidence of marked 
deformity, or characteristic callosities or either foot.  


CONCLUSIONS OF LAW

1.  Service connection for a right knee disability, currently 
diagnosed as mild degenerative arthritis, is warranted.  38 
C.F.R. § 3.310(a) (1998).

2.  The schedular criteria for a rating in excess of 10 
percent for service-connected bilateral pes planus with 
fasciitis of the right foot have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.71a, 
Part 4, Diagnostic Code 5276 (19938.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim as to these issues is well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds that he has presented plausible claims.  
The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

Since the veterans claims for service connection and an 
increased rating require a review of many of the same 
records, the Board will initially review the veterans 
medical history in this case with regard to both 
disabilities,  

The records reflect that the veteran entered active duty in 
July 1950.  The enlistment examination was negative for any 
complaints or findings of pes planus.  The discharge 
examination, conducted in December 1953, noted that the 
veteran had mild asymptomatic pes planus.  The service 
medical records did not contain any reference to a right knee 
disability.  

Following the veterans discharge from service in December 
1953, there are no medical records of record for many years 
until the 1980s.  Of record is a private medical statement 
from Vincent V. Sportelli, D.C., dated in February 1989, 
indicating that the veteran was being treated for a fallen 
arch in the left foot.  

In June 1991, the veteran was afforded a VA examination.  At 
that time, the veteran reported complaints of right foot and 
arch pain off and on for the last 10 years.  Physical 
examination revealed that his muscle strength was within 
normal limits.  There was palpable tenderness at the plantar 
fascia of the right foot.  There was no unusual warmth, 
redness or swelling of the feet.  There was plantar pronation 
of both feet.  The pertinent diagnoses were chronic plantar 
fasciitis of the right foot, and excessive pronation of both 
feet, indicative of pes planus.  

Based on the medical evidence of record, the Board granted 
entitlement to service connection for bilateral pes planus 
with plantar fasciitis, right foot, in a March 1992 decision.  
This action was implemented by the RO in an April 1992 rating 
decision.  A 10 percent disability rating was assigned 
effective February 3, 1989.  

Thereafter, private medical records dated from June 1987 to 
August 1987 were received, which reflect treatment for 
several disabilities including right foot pain and gout 
involving the right lateral foot.  

The veteran was subsequently afforded a VA examination in 
August 1992, at which time it was noted that he had a long 
history of symptomatic pes planus.  The veteran reported that 
his symptoms were increasing in severity, varying in the 
right foot, some days worse.  The veteran indicated that 
sometimes the right foot became so painful that he was forced 
to sit down quickly because of fear that the entire foot 
would give out.  The veteran stated that there had been no 
specific treatment over the years, but he had worn arch 
supports for many years.  Physical examination revealed that 
the veteran moved about readily, easily, and well with no 
apparent difficulty or limitation.  Upon non-weight bearing 
exercises, there was low long arch of either foot, but on 
weight bearing there was complete depression of the right and 
left foot long arch, with minimal bulging in the inner border 
of either foot.  Both feet were in good weight bearing 
positions.  Both feet showed no localized tenderness and both 
feet were flexible.  On gentle manipulation, there was no 
pain in the left foot; however, on forced dorsiflexion of the 
metatarsophalangeal joints of the right foot, there was pain 
along the plantar fascia of the right foot.  There was 
minimal thickening diffusely of the right foot plantar fascia 
as compared to the left, with some pain on attempt to stretch 
the plantar fascia on the right beyond the lowered straight 
position.  There were no lesions of any kind on the right 
foot.  The skin was normal; right and left dorsalis pedis 
artery pulsations were present and strong.  The diagnosis was 
bilateral pes planus, increasing, with chronic right foot 
plantar fasciitis.  

Received in November 1992 was another medical statement from 
Dr. Sportelli, dated in October 1992, indicating that the 
veteran had fallen arches (pes planus) which had 
stressed and compromised his knee joints causing pain, 
stiffness and dysfunction of the knee articulation.  

The veteran was thereafter afforded another VA examination in 
September 1993, at which time he indicated that he had been 
having bilateral knee pain for approximately 40 years and 
that he believed that the problem was related to his flat 
feet condition.  He denied any external injury to the knees.  
The veteran reported that his knee pain was intermittent and 
poorly localized; at times, it was accompanied by mild 
swelling, especially on the left side.  The veteran also 
complained of shooting pain, protruding pain in the posterior 
surface on the outer side of both legs from knee to foot and 
occasionally he had calf cramps.  The veteran reported that 
the knee gave out and locked up on either side and that he 
was barely able to walk up to a half a mile a day.  He 
further reported that using stairs aggravated his knee pain.  
It was observed that the veteran did not use any brace or 
assistive device for walking; his gait was slow, but smooth.  
No pathological pattern was observed.  He was able to walk on 
his heels and toes, and he was able to squat without 
significant difficulty.  The examiner noted that the veteran 
obviously had bilateral flat feet with mid hyperperation.  

Physical examination of the knees revealed no scarring or 
deformity and the knees were well-aligned when standing 
without significant rise or deformity.  There was no joint 
swelling, joint line tenderness or any evidence of joint 
instability.  McMurrays test, patellar compression test, as 
well as patellar apprehension tests were negative.  Range of 
motion was smooth from 0 to 120 degrees on either side.  The 
examiner noted that flat feet may lead to lateral compartment 
osteoarthritis at the knee and other problems were related to 
valgus stress caused by flat feet.  The examiner also noted 
that the veteran might have early degenerative changes in the 
knee.  The examiner stated that, if x-rays showed lateral 
compartment changes, the veteran's claim may be 
substantiated; however, if it showed medial compartment 
changes, it was not possible to differentiate whether it was 
due to aging, obesity or some other problem.  X-ray study of 
the right knee was normal; the left knee showed some medial 
tibial plateau spur.  The pertinent diagnoses were bilateral 
flat feet; knee pain without significant bony abnormality.  

Thereafter, a private medical statement was received from 
James D. Telonis, M.D., dated in September 1996.  Dr. Telonis 
stated that the veteran had been under his care from 1987 for 
several disabilities, including hypertension, left 
ventricular hypertrophy, gout, obstructive sleep apnea, and 
aortic stenosis.  Dr. Telonis reported that treatment 
included observation and medication.  Subsequently, received 
in September 1996 were private treatment records dated from 
February 1994 to July 1996, which essentially reflect 
treatment for a back disorder.  These records do not reflect 
any treatment for a bilateral knee disorder or pes planus.  

The veteran was again examined by the VA in February 1997, at 
which time he reported that he wore arch supports in his 
boots.  The veteran also reported that his knees occasionally 
bothered him, but they had not bothered him for two months.  
He reported that he occasionally used a cane when he had 
trouble with his knees; on other days, he was able to walk a 
half mile with no problem.  The veteran indicated that he 
never had any problems with his knees in military service.  
His gait was normal on short testing.  Physical examination 
of the knees revealed no marked instability by the knee, 
although crepitus was apparent.  In the supine position, 
extended leg maneuvers were performed and the veteran was 
able to raise the extended lower extremity, not his side, 
only 60 degrees above the table when he complained of pain in 
his groin.  Patricks sign was negative referable to the 
hips.  There was no swelling or effusion in either knee nor 
evidence of increased mobility in either knee as noted.  

Further, physical examination of the feet revealed flattening 
of the longitudinal arch to a moderate degree without 
pronation of either foot.  There was no unusual sensitivity 
in the soles of the feet.  Dorsiflexion and plantar flexion 
of either ankle were normal.  No swelling of either ankle, no 
swelling of either knee.  Pulses were of good volume 
referable to the lower extremities.  There were no sensory 
changes notable to the lower extremities.  The examiner noted 
that the veterans knee symptoms were not present today.  The 
examiner stated that the veterans feet problems were 
apparently related to pes planus and controlled modestly well 
with foot support and arch support.  There was no swelling of 
either foot.  There was not enough evidence to point to 
fasciitis of the sole of the foot.  The examiner stated that 
it was his impression that the veterans symptoms were 
transient at times with the symptoms not being particularly 
aggravated at the time of his examination.  The examiner also 
stated that there was no question that obesity contributed to 
the veterans lower extremity complaints.  X-ray study of the 
right knee was normal; the left knee showed some medial 
tibial plateau spur.  The diagnoses were pes planus and 
osteoarthritis of both feet.  

In October 1997, an addendum to the February 1997 VA 
examination was prepared by an orthopedic surgeon who 
reported that the veteran had osteoarthritis of the left 
knee.  In addition, the surgeon stated that plantar fasciitis 
was a painful foot condition and caused gait disturbances 
which, in turn, cause flare-up of the knee symptoms which 
generally were only latent in nature.  

Thereafter, VA treatment records were received in November 
1997 which were dated from June 1991 to September 1997.  
These records consisted mostly of past VA examination 
reports.  The outpatient treatment reports reflected that the 
veteran received clinical evaluation and treatment for 
several disabilities, including his pes planus.  These 
records confirmed that the veteran was issued arch supports 
in September 1991.  

In August 1998, the Board referred the veterans claims file 
to the Chief of Staff of the Durham VA Medical Center for the 
procurement of an expert medical opinion regarding the 
veterans alleged right knee disability.  Thereafter, in 
September 1998, the Chief of Orthopaedic Services provided an 
opinion.  He stated that he had reviewed the veterans 
complete medical records and determined that the veteran does 
currently have some knee disability although there is 
currently no limitation of motion or neurovascular deficit.  
It was the Chief of Orthopaedic Services opinion that the 
veteran currently has mild degeneration arthritis.  The Chief 
of Orthopaedic Services further opined that the veterans 
mild degenerative arthritis may be secondary to the veterans 
pes planus.  He noted that currently, his right knee 
disability would not be ratable.  




I.  Service Connection for a Right Knee Disability on a 
Secondary Basis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §  1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).  In addition, service connection may be granted for a 
chronic disease, including arthritis, if manifested to a 
compensable degree with one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1998).  Service connection may also 
be granted for disability which is proximately due to or the 
result of a service-connected disease or injury. 38 C.F.R. § 
3.310(a) (1998).  In addition, service connection may also be 
granted for disability which has been aggravated by a 
service-connection disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

In sum, the medical evidence shows that the veteran suffers 
from a right knee disability, diagnosed as mild degenerative 
arthritis.  However, this disability was not manifest during 
service or for many years thereafter.  In November 1992, the 
veteran was first noted to have knee problems.  According to 
Dr. Sportelli, the veterans service-connected pes planus had 
caused stress to the veterans knee joints and had 
compromised his knee joints, causing pain, stiffness and 
dysfunction of the knee articulation.  The February 1997 VA 
examination of the knees revealed crepitus of the knees.  In 
addition, the veterans complained of knee pain.  The 
examiner stated that it was his impression that the veterans 
symptoms were transient at times with the symptoms not being 
particularly aggravated at the time of his examination.  The 
Board notes that the examiner stated that there was no 
question that obesity contributed to the veterans lower 
extremity complaints; however, he did not rule out the 
possibility that the veterans bilateral foot disability 
contributed to his knee complaints.  The October 1997 
addendum by the VA orthopedic surgeon stated that plantar 
fasciitis was a painful foot condition and caused gain 
disturbances which, in turn, cause flare-up of the knee 
symptoms which generally are only latent in nature.  Thus, 
although the veteran does not always manifest knee 
symptomatology, his service-connected bilateral foot 
disability causes flare-ups in knee symptomatology.  Finally, 
as noted above, a Chief of Orthopaedic Services of a VA 
facility opined that the veteran does currently have some 
knee disability although there is currently no limitation of 
motion or neurovascular deficit.  It was his opinion that the 
veteran currently has mild degenerative arthritis.  The Chief 
of Orthopaedic Services further opined that the veterans 
mild degenerative arthritis may be secondary to the veterans 
pes planus.  

The Board notes that the veteran currently has a right knee 
disability.  Although the Chief of Orthopaedic Services only 
stated that the veterans right knee disability may be 
secondary to the veterans pes planus, the Board finds that 
this statement coupled with the other medical evidence shows 
that the veterans service-connected bilateral foot 
disability has aggravated his right knee disability even if 
the veterans does not always manifest the same level of 
disability.  Therefore, the Board finds that there is a 
relationship between the veterans service-connected 
bilateral foot disability and right knee disability.  As 
noted above, service connection may be granted for disability 
which has been aggravated by a service-connection disease or 
injury.  Allen.

In light of the foregoing, the Board finds that a right knee 
disability, currently diagnosed as mild degenerative 
arthritis, is aggravated by the veterans service-connected 
bilateral foot disability.  Under the circumstances, the 
Board concludes that a right knee disability, currently 
diagnosed as mild degenerative arthritis, is warranted on the 
basis of aggravation.  Allen and 38 C.F.R. § 3.310.


II.  Increased Rating for Bilateral Pes Planus with Plantar 
Fasciitis of the Right Foot

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Therefore, although the Board has thoroughly 
reviewed all medical evidence of record, the Board will focus 
primarily on the most recent medical findings regarding the 
current level of the veteran's service-connected bilateral 
foot disability.

The veteran contends that his bilateral foot disability is 
more disabling than is represented by the currently assigned 
10 percent rating. The evaluation assigned for a service-
connected disability is established by comparing the 
manifestations indicated in the recent medical findings with 
the criteria in the VA's Schedule for Rating Disabilities.  
38 C.F.R. Part 4 (1998).  When there is a question as to 
which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).  

The veterans bilateral foot disability has been rated under 
the provisions of Diagnostic Code 5276.  Under that code, the 
rating schedule provides a non-compensable rating for mild 
bilateral pes planus relieved by built-up shoes or arch 
supports; a 10 percent rating for moderate bilateral or 
unilateral pes planus manifested by weight-bearing line over 
or medial to great toe, inward bowing of the tendo achillis, 
and pain on manipulation and use of feet; a 20 percent rating 
for severe unilateral pes planus with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities; a 30 percent rating for 
severe bilateral pes planus with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities; a 30 percent evaluation for 
pronounced unilateral pes planus; marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances 
and a 50 percent rating for pronounced bilateral pes planus; 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.

The Board finds that a rating in excess of 10 percent for the 
veterans service-connected bilateral foot disability is not 
warranted.  Significantly, as noted, a 30 percent rating for 
bilateral foot disability is assigned when there are severe 
symptoms manifested by marked deformity, pain on manipulation 
and use accentuated, swelling on use, and characteristic 
callosities and a 20 percent evaluation is assigned if the 
foregoing exists in one foot.  In this case, the veteran 
complains of pain on manipulation and use of his feet and he 
wears arch supports.  However, while the veteran has 
flattening of the longitudinal arch to a moderate degree, 
there is no swelling, evidence of marked deformity, or 
characteristic callosities of either foot.  In light of the 
foregoing, the Board finds that the veteran demonstrates no 
more than moderate bilateral foot disability under Diagnostic 
Code 5276.  A 10 percent rating contemplates moderate 
bilateral foot disability to include pain on manipulation and 
use of feet.  Accordingly, the Board concludes that the 
schedular criteria for a rating in excess of 10 percent for 
service-connected bilateral foot disability have not been 
met.

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find the evidence is approximately balanced such 
as to warrant its application.  38 U.S.C.A. § 5107(b) (West 
1991).  


ORDER

Entitlement to service connection for a right knee 
disability, currently diagnosed as mild degenerative 
arthritis, is granted.

An increased rating for the service-connected bilateral pes 
planus with fasciitis of the right foot is denied.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 2 -
